DETAILED ACTION
This action is in reply to papers filed 12/26/2019. Claims 1-23 are pending and examined herein. The action mailed 7/21/2022 has been vacated. A new action is presented herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200208120A1, published 7/2/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1/(a)(2) as being anticipated by Howarth et al. (WO1990003430A1, Published 4/5/1999).

Claim interpretation(s): 
(1) Claims 1-4 are drawn to a medium for stem cell proliferation. MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Accordingly, the recitation ‘for stem proliferation’ is not considered a limitation, is of no significance to claim construction as it merely recites the purpose of the medium.

(2)  Claims 5-8 are drawn to a medium for stem cell proliferation. MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Accordingly, the recitation ‘for stem proliferation’ is not considered a limitation, is of no significance to claim construction as it merely recites the purpose of the medium.

 (3) Claims 9-11 are drawn to a stabilizer of a medium for stem cell proliferation. MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Accordingly, the recitation ‘for stem proliferation’ is not considered a limitation, is of no significance to claim construction as it merely recites the purpose of the medium.

(4) Claims 12-15 are drawn to a method for stabilizing a medium for stem cell proliferation. MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Accordingly, the recitation ‘for stabilizing a medium for stem proliferation’ is not considered a limitation, is of no significance to claim construction as it merely recites the purpose of the medium. Note also that dependent claim 15 is drawn to wherein the stem cell of claim 12 is an ES cell or an iPS cell.  This limitation is non-limiting. This is because claim 12 is drawn to a method for stabilizing a medium for stem cell proliferation, wherein said medium comprises a riboflavin derivative. Claim 12 does not require stem cells. Thus, the type of stem cell cultured in the medium is of no significance to claim construction. 

(5) Claims 16-18 are drawn to a method for producing a medium for stem cell
proliferation. MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Accordingly, the recitation ‘for stem proliferation’ is not considered a limitation, is of no significance to claim construction as it merely recites the purpose of the medium.



(6) Claims 19-21 are drawn to a method for producing a medium for stem cell
proliferation. MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Accordingly, the recitation ‘for stem proliferation’ is not considered a limitation, is of no significance to claim construction as it merely recites the purpose of the medium.

The rejections made below are in view of these interpretation(s). 

Howarth et al. is drawn to protein-free cell culture media supplements consisting of synergistic combinations of medium components, which when added to cell culture media, either serum supplemented or serum-free, enhance cell growth, culture longevity and product expression (Abstract). Howarth discloses the medium comprises a primary supplement  (Pg. 3, para. 2) comprising a vitamin (Pg. 3, para. 3), such as flavin adenine dinucleotide (as in claim 1, claim 2, claim 3, claim 5 (in-part) claim 9, claim 10, claim 11, claim 12, claim 13, claim 14, claim 16, claim 17, claim 18 and claim 19 (in-part)) (paragraph bridging Pg. 15 and Pg. 16). As noted in the claim interpretation above, no stem cell is required in claim 15. With respect to claim 4, insofar as Howarth teaches the selection of riboflavin in the alternative and/or Howard does not teach riboflavin is required, Howarth meets the limitations of claim 4 (paragraph bridging Pg. 15 and Pg. 16).  Alongside the vitamin flavin adenine dinucleotide (as in claim 5 (in-part), claim 6, claim 7,  claim 19 (in-part), claim 20 and claim 21), Howarth discloses a basal medium (Pg. 5, para. 4; Pg. 16, last paragraph) comprising an amino acid, the metal ion selenium (Pg. 14, last paragraph; Pg. 15, para. 1 (Note that selenium is listed in as a mineral in para. 82 of the instant PgPub)) and buffers (i.e. buffering agent) and one or more supplements (as further in claim 5 and claim 19) (Pg. 5, para. 4). With respect to the supplements, Howarth teaches inclusion of a lipid emulsion apart from the basal medium (Pg. 19 ‘Example 6’; Note that para. 84 of instant PgPub identifies a lipid emulsion (Chemically Defined Lipid Concentrate) as a supplement).  With respect to claim 8, insofar as Howarth teaches the selection of riboflavin in the alternative and/or Howard does not teach riboflavin is required, Howarth meets the limitations of claim 8 (paragraph bridging Pg. 15 and Pg. 16). It is additionally noted that, with further respect to claim 5 and claim 19, Howarth specifically teaches the basal medium, in and of itself, can comprise a vitamin AND the primary supplement can also comprise a vitamin such as flavin adenine dinucleotide (paragraph bridging Pg. 15 and Pg. 16).
Accordingly, Howarth et al. anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al. (WO1990003430A1, Published 4/5/1999) as applied to claims 1-21 and further in view of Hovatta et al. (WO2011067465A1, Published 6/9/2006).

The teachings of Howarth et al. are relied upon as detailed above. And although Howarth teaches the protein-free cell culture media supplements enhances cell growth, Howarth et al. fails to teach said cell are stem cells (as in claim 22 and claim 23).
Before the effective filing date of the claimed invention, Hovatta et al. taught embryonic stem cells (as in claim 22 and claim 23) are difficult to maintain in culture because they tend to follow their natural cell fate and spontaneously differentiate. Hovatta adds that most culture conditions result in some level of unwanted differentiation. Stem cells differentiate as a result of many intrinsic and extrinsic factors, including growth factors, extracellular matrix molecules and components, environmental stressors and direct cell-to-cell interactions. Long- term proliferative capacity, pluripotent developmental potential after prolonged culture and karyotypic stability are the key features with respect to the utility of stem cell cultures (Pg. 1, para. 3; Pg. 8, para. 32). Towards this end, Hovatta teaches a xeno-free serum replacement comprising the vitamin Vitamin A (i.e. retinol). Hovatta teaches that it has been found that Vitamin A supports the undifferentiated growth of stem cells (Pg. 11, para. 44). 
When taken with the teachings of Howarth et al., wherein Howarth teaches a medium comprising the vitamin Flavin Adenine Dinucleotide enhanced cell growth, one of ordinary skill in the art would have found it prima facie obvious to culture embryonic stem cells, as taught in Hovatta et al., in the medium of Howarth et al. with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Hovatta observed growth of embryonic stem cells when said cells were cultured in the presence of the vitamin Vitamin A. It would have been obvious to one of ordinary skill in the art to replace the generic cells of Howarth with the embryonic stem cells of Hovatta and therefore lead to embryonic stem cell proliferation, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. One of ordinary skill in the art would have been sufficiently motivated to make such a modification in order to enhance the growth of the embryonic stem cells, which, as noted in Hovatta, are key to the utility of stem cells.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632